            Case 2:20-cv-01181-BHS-MAT Document 3 Filed 08/07/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    EDMOND MAYNOR,

 9                                   Petitioner,           CASE NO. C20-1181-BHS-MAT

10           v.
                                                           ORDER GRANTING APPLICATION
11    RONALD HAYNES,                                       TO PROCEED IN FORMA PAUPERIS

12                                   Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. Petitioner submitted an

15   application seeking leave to proceed with this action in forma pauperis (IFP). Petitioner’s

16   application demonstrates that he is unable to afford the $5.00 filing fee. Petitioner’s application

17   to proceed IFP (Dkt. 1) is therefore GRANTED. The Clerk is directed to file petitioner’s petition

18   for writ of habeas corpus without the prepayment of fees. The Clerk is further directed to send a

19   copy of this Order to petitioner.

20          DATED this 7th day of August, 2020.

21

22                                                        A
                                                          Mary Alice Theiler
23                                                        United States Magistrate Judge


     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
